Citation Nr: 1225479	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  05-37 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to June 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2005 rating decision in which the RO granted service connection and assigned an initial 0 percent (noncompensable) rating for dyshydroitic eczema of the hands and feet, effective June 14, 2004.  The RO also denied service connection for basal cell carcinoma of the right ear, for bilateral hearing loss, for tinnitus, and for asbestos exposure.  In April 2005, the Veteran filed a notice of disagreement (NOD) as to all claims.  A statement of the case (SOC) was issued in October 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2005.

In January 2007, the Veteran withdrew from appeal his claims for a higher initial rating for dyshydroitic eczema of the hands and feet and for service connection for exposure to asbestos.

In August 2007, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In December 2007, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in a February 2009 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.

In September 2009, the Board granted the Veteran's claims for service connection for tinnitus, but denied the remaining claims on appeal.  The Veteran appealed the September 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, the Court granted the joint motion for remand filed by representatives for both parties, partially vacating the Board's decision (as to denial of claims for service connection for basal cell carcinoma and for bilateral hearing loss), and remanding these claims to the Board for further proceedings consistent with the joint motion.

In May 2011, the Board granted the claim for service connection for basal cell carcinoma and remanded the claim for service connection for bilateral hearing loss to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested action, the AMC continued to deny the claim for connection for bilateral hearing loss (as reflected in the March 2012 SSOC), and returned the matter to the Board. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran's has alleged excessive noise exposure from engine noise during his active Naval service, and VA has conceded such exposure as consistent with his military occupational specialty as a sea man.

3.  Although the record includes competent medical opinion tending to support a nexus between a current diagnosis of bilateral hearing loss and service, the weight of the competent evidence does not clearly and persuasively demonstrate that the Veteran has hearing loss to an extent recognized as a disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R..
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

A July 2004 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The February 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the July 2004 letter. 

Post rating, a January 2008 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the January 2008 letter, and opportunity for the Veteran to respond, the February 2009 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the post-rating notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of VA medical records, private medical records, medical records associated with benefits granted by the Social Security Administration (SSA) and the reports of August 2006, October 2006, March 2007, September 2008, July 2011 and March 2012 VA examinations.  Also of record and considered in connection with the appeal is various written statements provided by the Veteran, and by his representative on his behalf.  The Board finds that no further action on the remaining claim on appeal, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield,  20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998). 

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In this appeal, the Veteran served as an Able Seaman in the Navy, at which time he alleges that he was exposed to the acoustic trauma of engine noise.  

Service treatment records reflect no complaint, finding or diagnosis of hearing loss while the Veteran was on active duty, and tests of hearing by whispered and spoken voice at separation from service were normal.

Pertinent post-service evidence includes the report of audiometric testing conducted by a private facility in June 2004 which was consistent with high frequency sensorineural hearing loss. 

In light of points raised in the parties' joint motion for remand, the Board remanded the claim in May 2011, primarily to obtain the outstanding August 2006 VA examination report.

The August 2006 VA audiology examination reflects that, on audiometric testing, pure tone thresholds in the right ear were 20, 15, 35, 55, and 60 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively. In the left ear, pure tone thresholds were 25, 25, 60, 75, and 90 decibels at the same respective frequencies.  Maryland CNC word list speech recognition scores were recorded as 94 percent in the right ear and as 86 percent in the left ear.  The diagnoses were mild loss through 2 kHz, falling off to moderately severe high frequency hearing loss in the right ear and left ear within normal limits through 1khz, falling off to mid to high frequency hearing loss in the left ear.  The responses were considered to be consistent and reliable.

In the report of an October 2006 VA audiology examination, a VA examiner concluded that testing provided by the Veteran did not seem to correlate to his abilities in everyday conversations.  Therefore, some tests were repeated and examined for variability of responses and such responses were found.  The examiner reported that there was also a discrepancy between inter-test agreement indicating that the Veteran's responses reflected a lack of cooperation with testing procedures.  The examiner noted that this was indicative of a functional hearing loss which indicated the Veteran misrepresented his hearing.  The examiner stated that the Veteran's responses were very different from the results obtained in August 2006 which further supported the notion that the Veteran misrepresented his hearing.  The Veteran was pleasant in demeanor but due to his lack of cooperation, his responses were not to be considered reliable.  Thus, further testing was halted and the results were not reported.

In an August 2007 statement, the Veteran's private treating physician opined that, because of a history of noise exposure in the Navy, the Veteran has had decreased hearing with progression since his naval experience.  A July 2007 private audiogram was provided with the statement.  The results of the audiogram were compared to the previous findings from the June 2004 audiogram.  The findings indicated a 10dB decrease at 1000 Hz in the right ear but otherwise stable and stable thresholds in the left ear.  

In the report of a March 2007 VA audiology examination, the examiner noted that the Veteran underwent an audiological examination in August 2006 and that he was scheduled for re-evaluation due to inconsistent findings on VA examination in October 2006.  The examiner reported that the findings from the current examination revealed inconsistent results as well.  The examiner stated that although the Veteran was pleasant in his demeanor, the test results were inconsistent and did not appear to reflect his maximal effort.  The Veteran was reinstructed and encouraged throughout testing with no improvement in his admitted responses.  It was noted that his responses were very different than the results obtained in August 2006 for the left ear.  Speech discrimination testing was performed at and below the Veteran's admitted thresholds and the Veteran was not able to repeat the words without any difficulty.  Therefore, an opinion could not be given due to the lack of valid responses.  

Pursuant to the Board's October 2007 remand, the Veteran underwent audiometric testing and ear, nose and throat examination in September 2008.  Following the ear, nose and throat examination, the examiner's diagnoses included bilateral sensorineural hearing loss dating back to the 1960s.  In the examiner's opinion, the bilateral hearing loss is secondary to his history of noise exposure, which has been conceded by VA.  The examiner noted that the 2004 audiogram revealed a characteristic high frequency neurosensory hearing loss and that he did not see any other audiograms that are acceptable in reaching this diagnosis.  It was noted that the Veteran did not have any history of other noise exposure, ototoxic drug exposure, or a family history of hearing loss.    

On VA audiology examination in September 2008, the audiologist noted that the Veteran's admitted thresholds were inconsistent and varied with reinstruction.  His behaviors when speaking with the clinician did not agree with his admitted ability on word recognition tests.   Although the Veteran was pleasant in demeanor, the test results were inconsistent and did not appear to reflect the Veteran's maximal effort.  The Veteran was reinstructed and encouraged throughout testing with no improvement in his admitted responses.  There was poor interest reliability.  Test results were considered invalid and unreliable and therefore were not reported.

In an August 2010 statement, a private audiologist reported that she reviewed the Veteran's service documents and his reported history of noise exposure during active service.  In particular, she highlighted pertinent findings and the examiner's conclusions from the September 2008 VA examination report.  It was the audiologist's opinion that based on the history provided and results of the examination, that the Veteran's hearing loss is more likely than not related to his military noise exposure.  

The Veteran underwent VA audiological evaluation in July 2011.  It was noted that although the Veteran was pleasant in demeanor, the test results were inconsistent and did not appear to reflect the Veteran's maximal effort.  The Veteran was reinstructed and encouraged throughout testing with no improvement in his admitted responses.  There was poor interest reliability.  The Veteran was able to answer questions without problems well below admitted thresholds.  The examiner noted that the Veteran most likely has some hearing loss, but not the degree that he was admitting.  The test results were considered invalid and unreliable.

The Veteran underwent further VA audiological evaluation in March 2012.  The examiner noted that the test results are considered invalid as the Veteran was inconsistent in his responses.  There was poor agreement between his communication ability and his test performance.  There was poor inter-test agreement.  The Veteran was re-instructed and re-tested several times without improvement.  While pleasant in demeanor, he failed to comply with test procedures.  The examiner commented that this was the fifth time since 2006 that the Veteran has been evaluated for hearing loss and each time, the results have been considered non-organic and not reported.

At the outset, the Board points out that, as indicated, the Veteran's has alleged excessive noise exposure from engine noise during his active Naval service, and VA has conceded such exposure as consistent with his military occupational specialty as a sea man.

Notwithstanding the above, however, in this case, the claim for service connection for bilateral hearing must nonetheless be denied because competent evidence does not clearly and persuasively demonstrate that the Veteran has hearing loss to an extent recognized as a disability for VA purposes.  Indeed, the Board has carefully reviewed the record, but finds that, since the initiation of the claim, the weight of the competent, probative evidence simply does not support finding that the Veteran has current hearing loss disability as defined by 38 U.S.C.A. § 3.385. 

Although the report of June 2004 private audmetric testing reflects results that appear to reflect possible hearing loss disability, pure tone thresholds were reported in graph form (versus numeric form) and VA is precluded from applying these graphic results to the criteria of 38 C.F.R. § 3.385 in order to determine whether the Veteran has a bilateral hearing loss disability.  Similarly, the report of July 2007 private audiology examination also contains uninterpreted pure tone audiometry graphs which are not in a format that is compatible with VA guidelines and therefore cannot be considered.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that neither the Board nor the RO may interpret graphical representations of audiometric data).  

Moreover, while VA audiometric testing in August 2006 yielded numerical data that appears to meet the requirements of 38 C.F.R. § 3.385, as this occurred on a only a single occasion upon testing by VA audiologists, such is an aberration.  It is telling that all subsequent audiometric testing was deemed invalid on VA examinations conducted in October 2006, March 2007, September 2008, July 2011 and March 2012.  Not only does none of the other VA audiology examination reports demonstrate current bilateral hearing loss disability for VA purposes, but  these reports include comments indicating that the Veteran repeatedly manipulated testing in order to show a hearing loss disability.    

Of significance, the October 2006 examiner specifically noted that the Veteran's responses on that examination were very different that the results obtained in August 2006-a fact which supported the belief that the Veteran misrepresented his hearing.  Also, the March 2012 examiner noted that since 2006, the Veteran has been evaluated for hearing loss five times, but each time the results have not been considered reliable and the results were not reported.  The Board thus finds that the testing results reflected in the August 2006 audiology examination are not considered a reliable indicator of whether the Veteran has, or at any point pertinent to this appeal, has had bilateral hearing loss to an extent recognized as a disability for VA purposes.    

Moreover, despite the opinions of the August 2007 private physician, September 2008 VA examiner and August 2010 private audiologist which tend to establish a nexus between current hearing loss and service, the Board emphasizes that 38 C.F.R. § 3.385 sets forth clear requirements for establishing hearing loss disability; a mere diagnosis of hearing loss is not enough.  Absent competent, probative evidence of hearing loss disability as defined by 38 C.F.R. § 3.385, the claim must be denied, fundamentally, because the Veteran does not have the disability for which service connection is sought.  As, under these circumstances, the medical nexus question is not reached, the competent opinions in this regard have no bearing on the resolution of this claim.

Furthermore, to the extent that the Veteran, himself, believes that his hearing loss is disabling for VA purposes, such belief provides no basis for finding a hearing loss disability in this case.  The Board notes that the Veteran, as a layperson, is competent to assert factual matters of which he has first-hand knowledge (i.e., experiencing or observing noise exposure and difficulty hearing).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, however, the Veteran is not shown to have the training or expertise to competently provide the audiometric and/or speech discrimination testing findings needed to establish whether his level of hearing impairment is sufficient to meet the regulatory criteria for a hearing loss disability for VA purposes at any time pertinent to this appeal.  See, e,.g, Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992), and Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Thus, although the Veteran contends that he has hearing loss disability related to his service, as a layman, he simply is not competent to offer any opinion as to medical diagnosis and causation or offer an opinion that he has hearing impairment to an extent recognized disability for VA purposes.  

On this record, the Board must conclude that the criteria for establishing service connection for bilateral hearing loss disability have not been established, and that the claim on appeal must be denied.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gibert v. Derwinski, 1 Vet. 49, 53-56 (1990).



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


